                                                      Case 2:18-cv-00251-JCM-VCF Document 15 Filed 12/11/18 Page 1 of 2



                                                  1   Joseph G. Went, Esq.
                                                      Nevada Bar No. 9220
                                                  2   Sydney R. Gambee, Esq.
                                                      Nevada Bar No. 14201
                                                  3   HOLLAND & HART LLP
                                                      9555 Hillwood Drive, 2nd Floor
                                                  4   Las Vegas, NV 89134
                                                      Phone: (702) 669-4619
                                                  5   Fax: (702) 475-4199
                                                      JGWent@hollandhart.com
                                                  6   SRGambee@hollandhart.com
                                                  7   Attorneys for Chemical Bank
                                                  8                            UNITED STATES DISTRICT COURT

                                                  9                                    DISTRICT OF NEVADA

                                                 10 CHEMICAL BANK, a Michigan state-               Case No. 2:18-CV-00251-JCM-VCF
                                                    chartered bank,
                                                 11                                                STIPULATION AND ORDER TO
                                                                           Plaintiff,              DISMISS WITHOUT PREJUDICE
                                                 12
                9555 Hillwood Drive, 2nd Floor




                                                    v.
                                                 13
                    Las Vegas, NV 89134
HOLLAND & HART LLP




                                                    BRANCH HERNANDEZ AND
                                                 14 ASSOCIATES, INC. a close corporation;
                                                    BRANCH-HERNANDEZ CONSULTING &
                                                 15 INSURANCE SERVICE L.L.C. a Nevada
                                                    limited liability company,
                                                 16
                                                                           Defendants.
                                                 17

                                                 18   ///

                                                 19   ///

                                                 20   ///

                                                 21   ///

                                                 22   ///

                                                 23   ///

                                                 24   ///

                                                 25   ///

                                                 26   ///

                                                 27   ///

                                                 28   ///

                                                                                            Page 1 of 2
                                                      Case 2:18-cv-00251-JCM-VCF Document 15 Filed 12/11/18 Page 2 of 2



                                                  1                                         STIPULATION
                                                  2           Plaintiff CHEMICAL BANK and Defendants BRANCH HERNANDEZ AND
                                                  3   ASSOCIATES, INC., a close corporation, and BRANCH-HERNANDEZ CONSULTING &
                                                  4   INSURANCE SERVICE L.L.C., a Nevada limited liability, hereby stipulate and agree that this
                                                  5   action shall be dismissed without prejudice. Each party shall bear its own attorney’s fees and
                                                  6   costs of suit.
                                                  7   DATED December 11, 2018.                        DATED December 11, 2018.
                                                  8   HOLLAND & HART LLP                              LARSON ZIRZOW & KAPLAN, LLC
                                                  9
                                                        /s/ Joseph G. Went, Esq.                       /s/ Shara L. Larson, Esq.
                                                 10   ________________________________                ________________________________
                                                      Joseph G. Went, Esq.                            Zachariah Larson, Esq.
                                                 11   Nevada Bar No. 9220                             Matthew C. Zirzow, Esq.
                                                      Sydney R. Gambee, Esq.                          Shara L. Larson, Esq.
                                                 12   Nevada Bar No. 14201                            LARSON ZIRZOW & KAPLAN, LLC
                9555 Hillwood Drive, 2nd Floor




                                                      9555 Hillwood Drive, 2nd Floor                  850 E. Bonneville Ave.
                                                 13   Las Vegas, NV 89134                             Las Vegas, NV 89101
                    Las Vegas, NV 89134




                                                      Email: jgwent@hollandhart.com
HOLLAND & HART LLP




                                                 14                                                   Attorneys for Branch Hernandez and
                                                      Attorneys for Plaintiff                         Associates, Inc., Branch-Hernandez
                                                 15   Chemical Bank                                   Consulting & Insurance Services L.L.C, and
                                                                                                      Aubrey L. Branch
                                                 16

                                                 17

                                                 18
                                                                                                 ORDER
                                                 19

                                                 20                                              IT IS SO ORDERED:

                                                 21
                                                                                                 _______________________________________
                                                 22                                              UNITED STATES DISTRICT COURT JUDGE
                                                                                                         December 14, 2018
                                                                                                 DATED: ________________________________
                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                Page 2 of 2
